USCA1 Opinion

	




       [NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1067                          UNITED STATES,                            Appellee,                                v.                         LUIS A. RIVERA,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND           [Hon. Ernest C. Torres, U.S. District Judge]                              Before                      Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                          Allan M. Tow on brief for appellant.     Margaret E. Curran, United States Attorney, Donald C. Lockhartand Gerard B. Sullivan, Assistant United States Attorneys, on brieffor appellees.February 2, 2000                                              Per Curiam.   After a thorough review of the record  and of the parties' submissions, we affirm.  We find no error  in the lower court's conclusion that police did not exceed the  scope of the search warrant by looking through a bag found in  appellant's car or in the glove compartment.  "A warrant to  search a vehicle . . . support[s] a search of every part of the  vehicle that might contain the object of the search."  United  States v. Ross, 456 U.S. 798, 821 (1982).  Once an officer  conducting a search in a lawful manner discovers evidence in  plain view providing probable cause of a crime, that evidence  may be seized.  United States v. Robles, 45 F.3d 1, 6 (1st Cir.  1995).  This court lacks jurisdiction to consider appellant's  challenge to his sentence.  United States v. Rosario-Peralta,   F.3d , 1999 WL 1215238 (1st Cir. 1999).            Affirmed.  1st Cir. Loc. R. 27(c).